DETAILED ACTION
1.	This is a Final Rejection of application 16622380.

2.	Claims 2-3, 5, 8, 11-13, 16-17, 24, 29-31, 33-39 are canceled.

3.	Claims 1, 4, 6-7, 9-10, 14-15, 18-23, 25-28, 32 and 40 are allowable.

Specification
The disclosure is objected to because of the following informalities:  Reference to “any preceding claim” (line 16, page 9) and “as claimed in claims 33 or 34” (line 24, page 9) should be eliminated from the specification.  Reference to specific claims in the specification is improper, plus there is no “preceding claim” and original claims 33-34 are canceled and the final claim numbering at allowance is usually not the same as originally filed.
Appropriate correction is required.
				Quayle Action
This application is in condition for allowance except for the following formal matters: 
Correction of the Specification as stated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).




Allowable Subject Matter
Applicant’s arguments were persuasive, prior art does not disclose an acting force to act on the foil in a first direction parallel to the first axis, so as, in use, to move the foil and the rotation axis in the first direction; and a moment creation arrangement configured such that, in use, the acting force on the foil creates a moment which causes the foil to rotate about the rotation axis while the rotation axis is moving in the first direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115.  The examiner can normally be reached on 10am-6pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617